DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitations requiring the lifting surface to be a part of a wind turbine are only included in the preamble of the claim and are not operatively recited in the body of the claim or in any of the dependent claim. With the limitation only being in the preamble and no structure being applied, the limitation requiring the lifting surface being a part of a wind turbine is met by any art that discloses the structure of the lifting surface itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correge (US 6565045).
Regarding claim 1, Correge discloses A lift control device for actively controlling lift of a lifting surface when the lift control device is mounted to the lifting surface (Figures 1 and 2, items 1 and 8), the lifting surface being part of a blade of a wind turbine and movable relative to a fluid medium so as to define a leading edge and a trailing edge (Figure 1 shows a leading and trailing edge. As discussed above, because these limitations are provided in the preamble and the wind turbine is not recited in the body, the limitation is disclosed), the lifting surface also having a pressure surface thereof and a vacuum surface thereof (Figure 1, items 3 and 2, respectively), the leading edge and the trailing edge running along a span of the lifting surface (Figure 1, items 4 and 5, respectively), the trailing edge having a length and defining a longitudinal axis (Figure 1, item 5), the lift control device comprising: a longitudinally disposed vane (Figure 2 shows a longitudinally disposed deflector 8, which provides a fluid flowing surface. Vanes have a variety of shapes and no further structure is given to the vane, so the deflector meets the structure required to be a vane), the vane having a base and a length (Figure 2, item 8 shows the base and C shows the length), the base configured to be mounted to the pressure surface (Figure 2 shows the base mounted to the pressure surface of the blade), near the trailing edge of the lifting surface (Figures 1 and 2 show the vane being at the trailing edge), via a set of hinges along the base (Figure 2, item 9), the set of hinges defining a pivot about which the vane is rotatable (Figure 2, item 9), the vane creating a region of separated flow downstream of the vane, such region having the effect of increasing lift produced by the lifting surface when the vane is at a non- zero angle with respect to the pressure surface (Column 5, lines 20-27 describes that the deflector increases the coefficient of lift of the system); a motor, mountable to the lifting surface and coupled to vane (Figure 5, items 10 and 11 show the actuator, which meets the limitations of a motor, mounted to the blade and thereby the lifting surface and coupled to the vane), the motor configured to adjust angular orientation of the vane about the pivot (Column 5, lines 5-8), the angular orientation controlling the extent of lift increase produced by the vane (Column 5, lines 20-27 describes that the deflector increases the coefficient of lift of the system); and a controller, coupled to the motor, and configured to control rotation of the motor and therefore angular orientation of the vane about the pivot, so that the controller controls lift of the lifting surface by controlling angular orientation of the vane (Column 5, lines 44-49 describe the deflector being controlled in response to sensors, which affects the angular orientation and thereby the lift).
Regarding claim 4, Correge discloses the vane is flexible so as to accommodate flexing of the lifting surface along its longitudinal axis (The prior art does not state that the vane is rigid and all materials have the ability to flex somewhat, so the vane is flexible).
Regarding claim 5, Correge discloses the vane includes a plurality of discrete, overlapping elements (Correge Column 3, lines 26-32 describe that the vane can include a plurality of segments. The claims do not define how the vanes overlap, so because they all align in the spanwise direction they overlap and cover each other in that direction).
Regarding claim 6, Correge discloses the length of the vane occupies a majority of the length of the trailing edge (Correge Column 3, lines 26-32 describe that the vane can extend over the entire span of the blade).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correge (US 6565045) in view of Smith (US 20010019088).
Regarding claim 2, Correge discloses the limitations of claim 1 as set forth above as well as providing a control line, coupled to the motor, that provides an electrical signal related to torque being produced by the motor (Correge Column 5, lines 28-44 describes that the system turns the vane in response to controller feedback, meaning that the controller would be connected to the motor relating the torque to the controller which would cause a torque to be applied to the vane) wherein the controller is configured to use the electrical signal on the control line to determine a quantity related to wind speed experienced by the vane over the pressure surface and to use the determined quantity to control angular orientation of the vane, so as to adjust lift of the lifting surface in relation to the wind speed (Column 5, lines 28-44 describes that sensors use pressure tappings to determine turbulent flow separation, which is a quantity related to wind speed (wind speed itself is not required by the claim) and then uses that data to determine the desired angle).
However, it does not explicitly disclose the use of a shaft encoder to detect the vane angle. Correge and Smith are analogous prior art because both deal with rotatable airfoils and sensing systems. Smith teaches the use of a shaft encoder to sense the rotational movements and angular position of an airfoil (Par. 0099). Correge discusses multiple times the importance of using specific angles of the deflector (Column 5, lines 8-25), so the use of a shaft encoder would help provide a second level of sensing for the controller to ensure that the correct angle is achieved. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Correge to include the shaft encoder of Smith because the shaft encoder provides more reliability of ensuring the correct angle of the deflector has been achieved.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Correge (US 6565045) in view of Eisenberg (US 20120051936).
Regarding claim 3, Correge discloses the limitations of claim 1 as set forth in the above 103 rejection. However, it does not explicitly disclose the use of fairings mountable to the lifting surface. Correge and Eisenberg are analogous prior art because both show blades where lift is desired. Eisenberg teaches the use of stall fences (28) that extend on both the suction and pressure sides of the blade (Figures 2 and 5). The fences of Eisenberg (which meet the limitations of fairings) increase the lift of the thick blade cross section and prevents separation of flow (Par. 0019), which would smooth flow over the vane. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Correge to include the stall fences of Eisenberg because they increase the lift of the blade and help prevent undesired flow separation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cited various different trailing edge flaps and sensing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745